DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or render obvious a motivation to provide for a shift control device in combination with the remainder of the structure set forth in claim 1, particularly "the shift control section is configured to set a deceleration unnatural feeling rotation speed to an engine speed by which a deceleration unnatural feeling is provided to a driver at the downshift of the shift mechanism, and to allow the operation of the minimum rotation speed restriction control when the restriction minimum rotation speed is equal to or smaller than the deceleration unnatural feeling rotation speed".
Claim 7 is allowed for substantially the same reasons as claim 1.
The closest prior art (Takagi ‘696, used in previous action) discloses maintaining engine speed above a predetermined rotation speed NRTU  by performing a downshift with the CVT.  However, Takagi does not appear to disclose setting a rotation speed that would provide an unnatural feeling to a driver, and performing the restriction control when the engine speed is below this speed.  There does not appear to be any motivation to modify Takagi to include this additional function absent hindsight, as doing so would make the ride more uncomfortable for the operator.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659